DETAILED ACTION
RESPONSE TO AMENDMENT
The responses, amendments and substitute specification have been entered into the record.  Claims 1-12 and 20-21 are pending and under examination.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections Maintained
Claims 1-12, 20 and 21 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 10, 14, 15, 17 and 42  of copending Application No. 15/312,370 (reference application) in view of Loew et al WO 2015/142675; of record.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the ‘370 application recites:
A chimeric antigen receptor (CAR) comprising an antigen binding domain, a transmembrane domain, a costimulatory signaling region, and a CD3 zeta signaling domain, wherein the costimulatory signaling region consists essentially of a CD28 signaling domain, a CD137 signaling domain and a CD27 signaling domain, wherein the antigen binding domain is an scFv, wherein the CAR further comprises a 2A peptide linker and an iCasp9 domain, and wherein the CAR is arranged as follows: scFv-CD28-CD137-CD27-CD3z-2A-iCasp9.  The ‘370 application differs by not stating that the antigen binding domain is a domain specific for thyroid-stimulating hormone receptor (TSHR).
Loew et al discloses a chimeric antigen receptor (CAR) (Abstract – ‘chimeric antigen receptor (CAR) specific to a cancer associated antigen') comprising  (1) an antigen binding domain specific for thyroid specific hormone receptor (TSHR) (Abstract - 'chimeric antigen receptor (CAR) specific to a cancer associated antigen'; para [006] - 'tumor antigen bound by the encoded CAR molecule is chosen from one or more of: TSHR'; para [005] - 'thyroid stimulating hormone receptor (TSHR)'); -a transmembrane domain (para [005] - 'a chimeric antigen receptor (CAR), wherein the CAR comprises an antigen binding domain and the antigen 
It would have been prima facie obvious at the time of filing to use an antigen binding domain specific for TSHR for the antigen binding biding domain in the chimeric antigen receptor, nucleic acid, vectors and cells comprising such because Loew et al teach that TSHR is a useful antigen to which the construct should target.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s Arguments
Applicant advances the same argument as over Loew et al as set forth for the 103 rejection below.  It is noted that the claimed CAR construction is a combination of equally obvious identifiable predictable solutions of the art to form a CAR and not random combination of domains. Indeed Loew et al teach that TSHR was a desirable target and antigen binding domains for such was known to the art.  The mere fact that a reference  suggests a multitude of possible other targets does not in and of itself make any one of those combinations less obvious.  See Merck v. Biocraft, 10 USPQ2d 1843, 1846 (Fed Cir 1985); In re Corkill, 771 F.2d 1496, 1500, 226 USPQ 1005, 1008 (Fed.Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations, even though “the inventors selected the zeolites of the claims from among ‘thousands’ of compounds”); In re Susi , 440 F.2d 442, 445, 169 USPQ 423, 425 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was “huge, but it undeniably include[d] at least some of the compounds recited in appellant's generic claims and it is of a class of chemicals to be used for the same purpose as appellant's additives”).  Moreover, an express suggestion to substitute a specific known equivalent over other known equivalents, is not necessary to render such substitution obvious.  MPEP 2144.06 (citing In re Fout, 213 USPA 532 (CCPA 1982)).  Thus Loew et al teach targets that are equally obvious identifiable predictable solutions of the art.  As such, the arguments are not persuasive.


Claims 1-12, 20 and 21 stand rejected under 35 U.S.C. 103 as being unpatentable over Loew et al , (WO 2015/142675; of record) in view Di Stasi et al. ( ’Di'; N Engl J Med. 2011, Vol. 365(18), p. 1673-83); of record).
ew et al discloses a chimeric antigen receptor (CAR) (Abstract - 'chimeric antigen receptor (CAR) specific to a cancer associated antigen') comprising  (1) an antigen binding domain specific for thyroid specific hormone receptor (TSHR) (Abstract - 'chimeric antigen receptor (CAR) specific to a cancer associated antigen'; para [006] - 'tumor antigen bound by the encoded CAR molecule is chosen from one or more of: TSHR'; para [005, 0032] - 'thyroid stimulating hormone receptor (TSHR)'); -a transmembrane domain (para [005] - 'a chimeric antigen receptor (CAR), wherein the CAR comprises an antigen binding domain; (2) a transmembrane domain'); -a cytoplasmic domain containing one or more of a CD28 signaling domain, a CD137 intracellular domain, a CD27 domain (para [0039]; (3) 'intracellular signaling domain of the CAR polypeptide molecule comprises a sequence encoding a costimulatory signaling domain.... chosen from one or more of CD27, CD28, 4-1BB (CD137)'; para [00243] - 'CAR comprises at least an extracellular antigen binding domain, a transmembrane domain and a cytoplasmic signaling domain (also referred to herein as "an intracellular signaling domain") comprising a functional signaling domain derived from a stimulatory molecule and/or costimulatory molecule  (4) costimulatory molecule is chosen from the costimulatory molecules described herein, e.g., 4-1 BB (i.e., CD137), CD27 and/or CD28'), a CD3zeta signal transduction domain (para [0038] - 'CAR polypeptide molecule comprises a functional signaling domain of a protein. The primary signaling domain comprises a functional signaling domain of CD3 zeta', wherein 'primary signaling domain comprises a functional signaling domain of CD3 zeta' is 'a CD3zeta signal transduction domain'; para [00265] - 'primary cytoplasmic signaling sequence (also referred to as a "primary signaling domain") ...containing cytoplasmic signaling sequence includes those derived from CD3 zeta', wherein 'primary cytoplasmic signaling sequence (also referred to as a "primary signaling domain") derived from CD3 zeta' is 'a CD3zeta signal transduction domain.  Intracellular signaling domains are also known as the, "signal transduction domain," and is typically derived from portions of the human CD3'; and --a domain that contains an inducible trigger of apoptosis (para [00527] - a regulatable CAR (RCAR) where the CAR activity can be controlled is desirable to optimize the safety and efficacy of a CAR therapy and inducible apoptosis using, e.g., a caspase fused to a dimerization domain ...,can be used as a safety switch in the CAR therapy of the instant invention'), Although Loew et al does not expressively teach wherein the domain that contains an inducible trigger of apoptosis is a cytoplasmic domain, one of the ordinary skill in the art at the time the invention was made would have known to construct such a cytoplasmic domain, based on the teaching of Loew et al; because Loew et al  discloses wherein the cytoplasmic domain comprising one or more intracellular functional signaling domain derived from a stimulatory molecule (para [00243] 
 Di et al. teaches using inducible fusion protein - inducible caspase 9 (iCasp9) comprising a human caspase 9 and a modified human FK-binding protein FKBP12 for inducing cells apoptosis by expressing the fusion protein in combination with administering a dimerizing drug (Please see the article entitled ’Inducible Apoptosis as a Safety Switch for Adoptive Cell Therapy’ by Di Stasi et al. ( ’Di'; N Engl J Med. 2011, Vol. 365(18), p. 1673-83: Abstract - 'Background...fusion of human caspase 9 to a modified human FK-binding protein, allowing conditional dimerization. When exposed to a synthetic dimerizing drug, the inducible caspase 9 (iCasp9) becomes activated and leads to the rapid death of cells expressing this construct'; Abstract - 'Methods...API 903, an otherwise bio-inert small-molecule dimerizing drug’; pg 1674, col 2, para 2 - 'iCasp9 consists of the sequence of the human FK506-binding protein (FKBP12'; pg 1676, Fig 1, Legend), by bypassing the physiological activation pathway regulated by a cytoplasmic protein (Di: pg 1676, Fig 1, Legend - 'Panel A, the suicide gene iCasp9 ... consist... FK506-binding protein, FKBP12,... FKBP12-F36V binds with high affinity to a small-molecule dimerizing agent, AP1903. Panel B ...physiological activation of the intrinsic apoptosis pathway requires a cytoplasmic protein,.cleaves caspase 9 preproprotein, releasing an activated form ... resulting in ...apoptosis. In transduced cells, ...AP1903 leads to dimerization of iCasp9, thereby bypassing activation of the initial mitochondrial apoptotic pathway'; pg 1677, Fig 1A and IB; Abstract), wherein the iCasp9 comprising FKBP12 is the domain used in the Application [Please Note: the inducible caspase 9 (iCasp9) comprising a human caspase 9 and a modified human FK-binding protein FKBP12, disclosed by Di as cited Loew et al is also the cytoplasmic domain that contains an inducible trigger of apoptosis disclosed by the Specification: Please see Specification: pg 7, In 29 - 'an apoptosis-inducing iCasp9-FKBP domain'; pg 7, In 22-23 - 'CARs 
It would have been prima facie obvious to one having ordinary skill in the art at the time  the invention was filed would have to obtain a chimeric antigen receptor (CAR), nucleic acids, vectors and immune cells comprising such where the CAR comprises an antigen binding domain specific for thyroid specific hormone receptor (TSHR); a transmembrane domain; a cytoplasmic domain containing one or more of a CD28 signaling domain, a CD137 intracellular domain, a CD27 domain, a CD3zeta signal transduction domain; and a domain that contains an inducible trigger of apoptosis as taught by Loew et al, and further wherein the domain that contains an inducible trigger of apoptosis is a cytoplasmic domain, based on the teachings of Loew et al (including the reference by Di provided by Loew et al) and the common practice in the art for generating a CAR, in order to combine methods and signal -regulatory domains available in the art for facilitating generating a CAR with desired features with an expected success and without undue experimentation as Spencer et al teach that CAR constructs with iCasp9 were successfully produced. Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It was well-known to combine multiple costimulatory signaling domains in a CAR molecule, which would function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Response to Applicant’s Arguments
Applicant argues that the Office has not articulated a reason for selecting the particular combination of elements of the claimed chimeric antigen receptor.  It is noted that the claimed CAR construction is a combination of equally obvious identifiable predictable solutions of the art to form a CAR and not random combination of domains.  Indeed Loew et al teach that the common practice for generating a CAR with the desired features and the desire to control T cell Merck v. Biocraft, 10 USPQ2d 1843, 1846 (Fed Cir 1985); In re Corkill, 771 F.2d 1496, 1500, 226 USPQ 1005, 1008 (Fed.Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations, even though “the inventors selected the zeolites of the claims from among ‘thousands’ of compounds”); In re Susi , 440 F.2d 442, 445, 169 USPQ 423, 425 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was “huge, but it undeniably include[d] at least some of the compounds recited in appellant's generic claims and it is of a class of chemicals to be used for the same purpose as appellant's additives”).  Moreover, an express suggestion to substitute a specific known equivalent over other known equivalents, is not necessary to render such substitution obvious.  MPEP 2144.06 (citing In re Fout, 213 USPA 532 (CCPA 1982)).  Applicant argues that the specific combination is not taught by Loew et al.  This is not persuasive as an embodiment having the specific combination of elements is not required by 35 USC103.  The individual elements are performing their known function consistent with the teachings of Loew et al and other CARs in the art of record.  The specific combination of elements has no demonstrated unexpected properties.  An explicit teaching or suggestion of the combination of structural features is not required.  The claims are merely a combination of known elements acting according to their art designated function and the claims are not limited to any particular sequences.  While the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”).  As such, the instant prior art does not appear to See, Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). That being said, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect…. the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, it would have obvious to have selected the various combinations of features claimed from within the prior art disclosure, to arrive at the instantly claimed CAR.  Applicant is reminded that obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  Multiple CARs have been generated in the art of record.  Applicant argues that at the time of the invention it was well known that CAR function and activity was highly variable and dependent on the specific components used.  This is not persuasive as it is a conclusory statement lacking any evidence and the claims are not limited to any specific sequences, merely broadly claimed molecules having features/functions disclosed by the art.  Applicant is reminded that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).  
For the foregoing reasons the rejection is maintained.

Status of Claims
All claims stand rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Patricia Duffy/Primary Examiner, Art Unit 1645